Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
The amendments and remarks filed on 2/5/2021 have been received and entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 848 423 in view of  Kang et al. (US20200360429) and further in view of Fava Bekisz (US 20150297473) and  lonidis (US 20190224085).
FR ('423) teaches a mascara comprising carbon nanotubes and no synthetic polymer (Example 2). The nanotubes are made of graphene (page 3, line 3-11). FR ('423) also provides make-ups, in particular mascara. FR Patent teaches that it was "found that by using nanotubes as a specific filler, it is possible to very clearly improve the holding and non-transfer properties of this type of composition and also to obtain a good elongation as well as a certain bending of the eyelashes without the other properties of the makeup being altered" (page 1, lines 27-31). FR Patent differs from the claimed invention in the presence of the secondary ingredients and the concentrations.  Kang et al. teachthe use of graphene in a cosmetic formulation, such as make-up base and many other cosmetic products.  See Para [0038].  Kang et al. makes claear that graphene has been previously used in a cosmetic formulation.  Kang et al. does not teach the use of a synthetic polymer.  Fava Berkisz teach mascara compositions that impart volume to the eyelashes while maintaining a smooth texture and high shine. See abstract. The composition is an oil-in-water emulsion with 5 to 95% oil phase and 1-25% particulate phase comprised of pigments, lakes, and fillers. See paragraph [0011]. The composition comprises emulsifiers in amounts of 3 to 8% by weight. See paragraph [0017]. The composition comprises waxes in amounts of 15 to 30% by weight. See paragraph [0020]. The composition comprises castor oil. See Para [0036]. The oil phase is taught to be at the concentration of about 5% to 75%. See Para [0036]. The composition comprises fillers, such as, mica at the concentration of between about 0.1% to about 10%. See para [0047]. The colorant, such as, iron oxide at the concentration of 7.105% is taught in Example 1. lonidis teaches the use of isoamyl laurate in a cosmetic formulation as old and well known. See claims 4 and 18. lonidis in 
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “According to the Office Action, FR’423 teaches a mascara comprising carbon nanotubes and no synthetic polymer (Example 2). The Examiner recognized that carbon nanotubes are made of graphene, but stated that FR ‘423 differs from the claimed invention only for the presence of the secondary ingredients and the concentrations. Starting from the question of the synthetic polymer, independent claim 1 specifies that the cosmetic composition is free from synthetic polymers. The Examiner refers to Example 2 of FR’423 and states that it too does not contain a synthetic polymer”.  Applicant goes on by saying that the FR Patent contains hydroxyethyl cellulose, which is a synthetic polymer.  The examiner refers to page 4 of the specification, which discloses “The term “synthetic polymers” as used herein refers to synthesis polymers, typically used as film coating agents in the known compositions and are represented, without limitation, by: acrylic polymers or copolymers (for example, acrylates, methacrylates, alkyl acrylates, alkyl methacrylates, polyacrylates, polymethacrylates), polyolefins, polyvinyls, polyuretanes, polyamides, polyimides, polyethers, polyesters, fluoropolymers, polyethers, polyacetates, polycarbonates, epoxides, aldehyde resines, polysiloxanes, polyquaterniums and the like. Such polymers, as mentioned above, are absent or substantially absent in the present compositions”.  Applicant further on page 11 of the specification discloses that “ According to Example 3, the gelling agent is a mixture of 5 Carboxymethylcellulose, Carrageenans, carrubo gum (Ceratonia Siliqua), sucrose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617